Case: 11-50404     Document: 00511873285         Page: 1     Date Filed: 05/31/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           May 31, 2012

                                       No. 11-50404                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,
v.

CHRISTOPHER LEE FUENTES,

                                                  Defendant–Appellant.



                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 5:09-CR-517-1


Before JONES, Chief Judge, and OWEN and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Christopher Lee Fuentes appeals his conviction and sentence after being
convicted of being a felon in possession of a firearm. He argues that the statute
under which he was convicted is unconstitutional because Congress did not have
the power under the Commerce Clause to enact it. Fuentes also contends that
the district court erred in applying a sentence enhancement after finding his
crime involved three firearms. We affirm.



        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50404       Document: 00511873285           Page: 2     Date Filed: 05/31/2012



                                        No. 11-50404

                                               I
       The San Antonio Police Department received information regarding
marijuana being sold at a residence in San Antonio.                        After conducting
surveillance, the police obtained and executed a search warrant. As the officers
entered the home, they observed Fuentes going into a back room. When an
officer reached the back room, he observed Fuentes reaching under the bed.
After detaining Fuentes, the officers found a semiautomatic rifle under the bed.
They also seized a rifle from a front bedroom, which was occupied by Clayton
Ainsworth at the time, and a handgun from a vehicle in front of the house.
Fuentes admitted the handgun was his. The officers also seized a small amount
of marijuana, two scales, a box of sandwich bags, and a black notebook entitled
“Manifesto of the Almighty Latin Kings,” among other items. Five other people
were in the house at the time, including two other residents.
       Fuentes was subsequently indicted on one count of possession of a firearm
by a convicted felon in violation of 18 U.S.C. § 922(g)(1).1 The indictment
charged Fuentes with possessing three firearms—the two rifles found in the
house and the handgun found in the vehicle. At rearraignment, the government
identified in its factual basis the three firearms found in the search, and Fuentes
admitted that the facts set forth were true. However, when asked whether he
was pleading guilty to the charge of possessing all three guns, Fuentes’s counsel
interjected and made clear that Fuentes was only pleading guilty to having
possessed the semiautomatic rifle found under the bed and the handgun found
in his car. His counsel made clear that the rifle in the front bedroom was in a




       1
         18 U.S.C. § 922(g)(1) (“It shall be unlawful for any person . . . who has been convicted
in any court of, a crime punishable by imprisonment for a term exceeding one year . . . to ship
or transport in interstate or foreign commerce, or possess in or affecting commerce, any
firearm or ammunition . . . .”).

                                               2
   Case: 11-50404        Document: 00511873285     Page: 3   Date Filed: 05/31/2012



                                     No. 11-50404

separate room and the home belonged to a different person. The district court
accepted Fuentes’s guilty plea.
      A probation officer prepared a Presentence Investigation Report (PSR) and
concluded that Fuentes’s base offense level was 20 because he committed the
offense after a felony conviction for a crime of violence.2 Two points were added
because the offense involved at least three firearms.3 The probation officer also
added two points for obstruction of justice and deducted no points for acceptance
of responsibility because Fuentes absconded and failed to appear for his first
sentencing hearing. Fuentes was credited with nine criminal history points,
resulting in a criminal history category of IV.
      Although Fuentes did not file written objections to the PSR, at sentencing
he objected to the weapons enhancement, the obstruction of justice
enhancement, and the failure to grant any reduction for acceptance of
responsibility. The district court granted Fuentes credit for acceptance of
responsibility and overruled his other objections, resulting in a Guidelines range
of 57 to 71 months of imprisonment. The district court then stated:
              And should you exercise some right to appeal the overruling
      of the objections, which you may, then the Court makes alternative
      -- I think it’s 3553 findings; that even if the guidelines should be 37
      to 46 months, the Court is taking into account all of the facts and
      circumstances here, but in particular the fact that you spent four
      years in a state penitentiary and that didn’t get the message across.
      And this Court’s -- one of the factors this Court looks at is if four
      years is not enough, then we double it to eight. Well, I’m not going
      to double it, but it needs to be more than four that you spent before.
The court ultimately sentenced Fuentes to 60 months of imprisonment.
      Fuentes appeals his conviction and sentence. He argues that the district
court erred in overruling his objection to the weapons enhancement. He also


      2
          U.S. SENTENCING GUIDELINES MANUAL § 2K2.1(a)(4)(A) (2010).
      3
          Id. § 2K2.1(b)(1)(A).

                                            3
   Case: 11-50404        Document: 00511873285          Page: 4    Date Filed: 05/31/2012



                                        No. 11-50404

argues that 18 U.S.C. § 922(g)(1) is an unconstitutional exercise of Congress’s
power under the Commerce Clause, although he recognizes that this argument
is foreclosed by our precedent. We have jurisdiction pursuant to 18 U.S.C.
§ 3742 and 28 U.S.C. § 1291.
                                               II
      Fuentes first argues that the district court erred in finding that his crime
involved three firearms and accordingly imposing a three-level sentence
enhancement pursuant to U.S.S.G. § 2K2.1(b)(1)(A). He asserts that he did not
have exclusive occupancy of the house and that the rifle was found in a bedroom
that he did not occupy. He argues that there is no evidence that he had access
to the bedroom in which this weapon was found or that he knew of its existence.
      We use a bifurcated process in reviewing a sentence. First, we review the
sentence for procedural reasonableness.4               If a district court determines a
sentence based on clearly erroneous facts, then it errs procedurally.5 “Under this
first step, ‘we review the district court’s interpretation or application of the
sentencing guidelines de novo, and its factual findings for clear error.’”6 If the
sentence is procedurally sound, we then review the sentence for substantive
reasonableness, applying an abuse-of-discretion standard.7
      Fuentes’s argument that the district court improperly calculated the
Guidelines range by applying the two-level increase of § 2K2.1(b)(1)(A) is a
challenge to the procedural reasonableness of his sentence.8 The number of
firearms involved is a question of fact, and we therefore review that


      4
          United States v. Scott, 654 F.3d 552, 555 (5th Cir. 2011).
      5
          Id. (quoting United States v. Armstrong, 550 F.3d 382, 404 (5th Cir. 2008)).
      6
          Id. (quoting United States v. Gutierrez-Hernandez, 581 F.3d 251, 254 (5th Cir. 2009)).
      7
          Id. (citing Gutierrez-Hernandez, 581 F.3d at 254).
      8
          See United States v. Cisneros-Gutierrez, 517 F.3d 751, 764-65 (5th Cir. 2008).

                                                4
   Case: 11-50404             Document: 00511873285         Page: 5     Date Filed: 05/31/2012



                                             No. 11-50404

determination for clear error.9 At sentencing, the Government must prove the
number of firearms involved by a preponderance of the evidence.10
          United States Sentencing Guidelines § 2K2.1(b)(1)(A) provides for a two-
level increase in the offense level when an offense involves between three and
seven firearms. The comments make clear that when applying this guideline,
the district court must count only the firearms that were unlawfully possessed.11
Possession may be actual or constructive.12                       “Constructive possession is
ownership, dominion, or control over the item itself, or control over the premises
in which the item is concealed.”13 Possession need not be exclusive—a firearm
can be constructively possessed by more than one person.14 Joint occupancy
alone, unlike exclusive occupancy, cannot establish dominion and control over
an item found on the premises.15                    In cases of joint occupancy, “we find
constructive possession only where there is evidence supporting a plausible




          9
              See United States v. Longstreet, 603 F.3d 273, 279 (5th Cir. 2010).
          10
         See United States v. Juarez, 626 F.3d 246, 251 (5th Cir. 2010) (“The government must
prove sentencing enhancements by a preponderance of the evidence.”).
          11
           U.S. SENTENCING GUIDELINES MANUAL § 2K2.1(b)(1)(A) (2010) cmt. n.5 (“For
purposes of calculating the number of firearms under subsection (b)(1), count only those
firearms that were unlawfully sought to be obtained, unlawfully possessed, or unlawfully
distributed, including any firearm that a defendant obtained or attempted to obtain by making
a false statement to a licensed dealer.”); United States v. Houston, 364 F.3d 243, 248 (5th Cir.
2004).
          12
               Houston, 364 F.3d at 248 (citing United States v. Mergerson, 4 F.3d 337, 348 (5th Cir.
1993)).
          13
               Id. (citing Mergerson, 4 F.3d at 349) (internal quotation marks omitted).
          14
         United States v. McKnight, 953 F.2d 898, 901 (5th Cir. 1992) (“Constructive
possession need not be exclusive, it may be joint with others, and it may be proven with
circumstantial evidence.”).
          15
         Houston, 364 F.3d at 248 (citing United States v. Hinojosa, 349 F.3d 200, 203-04 (5th
Cir. 2003)).

                                                    5
   Case: 11-50404         Document: 00511873285        Page: 6     Date Filed: 05/31/2012



                                       No. 11-50404

inference that the defendant had knowledge of, and access to, the item.”16 In
determining whether a defendant had constructive possession of a firearm, we
have rejected the requirement of an affirmative link between the defendant and
the weapon.17 Instead, we use a “commonsense, fact-specific approach” in
determining whether there was constructive possession.18
       On the record before us, we cannot say that the district court clearly erred
in finding that Fuentes’s offense “involved” three firearms.                   The evidence
supports a plausible inference that Fuentes had knowledge of and access to the
rifle in the front bedroom. The gun was leaning against the wall and in plain
view, a factor we have previously deemed important in constructive possession
cases.19 The police found Fuentes reaching for a gun under a bed, supporting his
awareness of the location of firearms in the house. Fuentes was an admitted
gang member, and it was not unreasonable to infer that a gang member was
aware of and had access to weapons found in a house in which there was
evidence of gang activity.         Furthermore, Fuentes made statements in his
allocution in which he seemed to admit that he owned both guns in the house.
He stated, “I had two guns in my house, you know, and they were for my
protection. . . . Two guns that I had didn’t have no bullets.” All of this evidence

       16
         Id. (citing Hinojosa, 349 F.3d at 204; United States v. De Leon, 170 F.3d 494, 498 (5th
Cir. 1999)).
       17
          Mergerson, 4 F.3d at 349 & n.16 (citing United States v. Smith, 930 F.2d 1081, 1086
(5th Cir. 1991)).
       18
            Id. at 349.
       19
         See, e.g., Houston, 364 F.3d at 248 (emphasizing the fact that the gun was not in
plain view as a factor weighing against a finding of constructive possession); United States v.
Fields, 72 F.3d 1200, 1212 (5th Cir. 1996) (holding the evidence sufficient to support a
conviction for felon-in-possession when a shotgun was found in plain view, leaning against a
wall next to a safe); United States v. Mergerson, 4 F.3d 337, 349 (5th Cir. 1993) (holding the
evidence insufficient to convict the defendant for possession of a firearm when “the weapon
was not in plain view and there were no other circumstantial indicia that established that [the
defendant] even knew of the weapon.” (footnote omitted)).

                                               6
   Case: 11-50404       Document: 00511873285           Page: 7     Date Filed: 05/31/2012



                                          No. 11-50404

supports a plausible inference that Fuentes had knowledge of and access to the
gun found in the front bedroom. It was not clear error for the district court to
find that the offense involved three weapons.
                                              III
       Fuentes also argues that the statute under which he was convicted, 18
U.S.C. § 922(g)(1), which makes it illegal for a person previously convicted of a
crime punishable by more than one year of imprisonment to possess in or
affecting commerce a firearm, is beyond Congress’s power under the Commerce
Clause and is therefore unconstitutional. As Fuentes recognizes, his argument
is squarely foreclosed by our precedent.20 We therefore will not reverse Fuentes’s
conviction.
                                      *        *         *
       For the foregoing reasons, the judgment of the district court is
AFFIRMED.




       20
          De Leon, 170 F.3d at 499 (“This court has repeatedly emphasized that the
constitutionality of § 922(g)(1) is not open to question.”); United States v. Rawls, 85 F.3d 240,
242 (5th Cir. 1996) (“[N]either the holding in Lopez nor the reasons given therefor
constitutionally invalidate § 922(g)(1).”).

                                               7